Citation Nr: 0810718	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 20 percent for 
lateral instability of the left knee.

3.  Entitlement to a rating in excess of 30 percent for 
status post knee replacement for degenerative joint disease 
of the right knee prior to May 17, 2005.

4.  Entitlement to a rating in excess of 60 percent for 
status post knee replacement for degenerative joint disease 
of the right knee beginning May 17, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1941 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in February 2005.  An October 2005 
supplemental statement of the case, in pertinent part, 
granted an increased 60 percent rating for a right knee 
disability effective from May 17, 2005.  Therefore, the Board 
finds the issues for appellate review are more appropriately 
addressed as listed on the title page of this decision.

The Board notes that compensable service connection ratings 
have been assigned for disabilities to the lower extremities 
without apparent consideration of 38 C.F.R. § 4.68 (2007).  
This matter is referred to the RO for any action as may be 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Traumatic arthritis of the left knee is manifested by X-
ray evidence of arthritis with leg motion from 0 to 
90 degrees; there is no probative evidence of limited 
extension or flexion limited to 45 degrees, including as a 
result of pain and dysfunction.

3.  Lateral instability of the left knee disability is 
manifested by no more than a moderate impairment.

4.  Prior to May 17, 2005, status post knee replacement for 
degenerative joint disease of the right knee was manifested 
by status post total knee replacement without evidence of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity nor symptoms by analogy 
warranting more than a 30 percent rating.

5.  The veteran began receiving the maximum schedular rating 
available for status post knee replacement for degenerative 
joint disease of the right knee effective May 17, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2007).

2.  The criteria for a rating in excess of 20 percent for 
lateral instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a rating in excess of 30 percent for 
status post knee replacement for degenerative joint disease, 
right knee, prior to May 17, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2007).

4.  The criteria for a rating in excess of 60 percent for 
status post knee replacement for degenerative joint disease, 
right knee, after May 17, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003 and March 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The Board 
further finds that the veteran has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Upon 
award of service connection, separate compensable evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity
60

With intermediate degrees of residual weakness, 
pain or limitation of motion rate by analogy to 
diagnostic codes 5256, 5261, or 5262.  


Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°
30
38 C.F.R. § 4.71a, Diagnostic Code 5656 (2007). 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2007).

526
2
Tibia or Fibula, impairment of:

Nonunion of the tibia and fibula, with loose 
motion, requiring a brace
40

Malunion of:


with marked knee or ankle disability
30

with moderate knee or ankle disability
20

with slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2007).
 
38 C.F.R. § 4.71, Plate II (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under code 5257, the veteran must also have limitation 
of motion under code 5260 or code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background

Service medical records show the veteran sustained an injury 
to the right knee during training in January 1942 and again 
on beach patrol in June 1942.  He was treated for recurrent 
right knee synovitis in December 1942.  

Post service the veteran continued to received treatment at 
service department medical facilities.  He underwent a right 
high tibial osteotomy in October 1984 and a total knee 
arthroplasty in March 2001.  

On VA examination in August 2001, the veteran reported that 
since his total knee replacement he had gone from using a 
walker to using a cane.  He stated he did not use a brace on 
the right knee, but that he still had some insecurity going 
up and down steps.  The examiner noted there was no laxity or 
movement in the joint within the joint space to varus or 
valgus stress.  There was no crepitus on movement and range 
of motion studies revealed flexion to 100 degrees and 
extension to within 10 degrees.  There was no redness or 
tenderness, but there was a slight bit of swelling at the 
superior aspect.  The diagnosis was status post total knee 
replacement for degenerative joint disease with residuals.  

VA records show that pursuant to 38 C.F.R. § 4.30, and 4.71a, 
Diagnostic Code 5055, a 100 percent rating was assigned for 
status post total knee replacement, right knee, for 13 
months, effective from March 20, 2001.  A 30 percent rating 
was assigned effective from May 1, 2002.

On VA examination report of April 2003, the veteran stated 
his right knee disability had increased in severity since his 
last examination and asserted his left knee arthritis was 
incurred as a result of service.  He complained of daily 
right knee pain on ambulation with difficulty going up and 
down stairs.  He stated that over the past 10 to 15 years he 
had experienced increasing left knee pain with episodic 
slight swelling and feelings of instability.  

The examiner noted the veteran walked carefully with a slight 
limp and a cane in his right hand.  An examination of the 
right knee revealed no increased heat or obvious swelling.  
The joint moved smoothly and the veteran was able to extend 
and lock with fairly good strength.  Flexion was to 110 
degrees and passive flexion was to 120 degrees with some 
discomfort.  An examination of the left knee revealed good 
alignment with some slight tenderness over the patella and 
crepitation.  There was minimal tenderness to the medial and 
lateral plica areas.  Range of motion was from 0 to 120 
degrees.  The knee was stable to posterior and anterior 
stress, but on medial and lateral stress there was 1+ 
instability.  The veteran was able to perform half a knee 
bend and could stand on tiptoes and heels.  The diagnoses 
included right total knee replacement and traumatic arthritis 
of the left knee.  It was the examiner's opinion that the 
veteran's left knee disorder was caused by military service.

During the September 2003 VA orthopedic examination, the 
veteran reported that his left knee pain was greater than on 
the right and that the knee would swell slightly.  He stated 
the left knee gave way multiple times per week, but did not 
lock.  He did not wear a knee brace and that his knee 
symptoms were essentially constant.  The examiner noted the 
knees were somewhat hypertrophied in appearance.  There was 
no evidence of redness, tenderness, or swelling.  Range of 
motion studies revealed right knee extension to 5 degrees and 
flexion to 110 degrees without significant pain.  The left 
knee revealed extension to 0 degrees and flexion to 120 
degrees with no evidence of pain.  There was minimal crepitus 
on motion to the right knee.  There was no abnormality to 
varus or valgus stress.  No drawer or McMurray signs were 
elicited.  The diagnoses included post-traumatic degenerative 
joint disease and status post right total knee replacement 
with residuals.  

The VA examination report of January 2004 revealed no 
evidence of dislocation.  There was full extension and 
flexion to 90 degrees, bilaterally, with pain at the 
extremes.  There was no evidence of fatigue, weakness, lack 
of endurance, edema, effusion, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  There was 
objective evidence of painful motion to the knees and some 
medial instability of the left knee.  The right knee was 
markedly larger than the left.  There was no evidence of 
ankylosis, shortening of the leg, or inflammatory arthritis.  
The diagnoses included right knee arthritis, status 
postoperative times three with total knee replacement and 
residuals including avascular necrosis patella, and left knee 
degenerative joint disease with instability.  X-rays revealed 
right total knee replacement and apparent avascular necrosis 
patella and degenerative changes to all compartments of the 
left knee.  

Private medical records dated in June 2004 show X-rays of the 
left knee revealed severe degenerative osteoarthritis in the 
medial compartment.  Treatment included a steroid injection 
to the left knee.  

In statements and personal hearing testimony in support of 
his claims the veteran stated his knees were painful.  He 
reported he experienced a lot of slippage in his left knee 
and that on occasion he had also fallen.  He testified that 
he did not wear a brace on his left knee and that his doctors 
had not instructed him to wear one.  

VA examination report dated May 17, 2005, noted the veteran 
complained of pain, weakness, and swelling of the right knee.  
He used a cane, but denied any flare-up of symptoms or 
episodes of dislocation or subluxation.  Physical examination 
revealed that on range of motion studies, the right knee 
lacked 25 degrees of straightening and flexed to 90 degrees.  
The left knee extended to 0 degrees and flexed to 90 degrees.  
Repetitive motion of the knees did not change range of 
motion.  There was no apparent instability in the knees and 
no evidence of ankylosis or inflammatory arthritis.  The 
diagnoses included multiple injuries to the right knee with 
total knee replacement and marked limitation of motion and 
multiple injuries to the left knee with limitation of motion.  
Subsequent VA treatment records noted the possibility of a 
left total knee replacement in the future.

Analysis

Based upon the evidence of record, the Board finds the 
traumatic arthritis of the left knee is manifested by X-ray 
evidence of arthritis with leg motion from 0 to 90 degrees.  
At no point during the appeals process was there probative 
evidence of limited extension or flexion limited to 45 
degrees, including as a result of pain and dysfunction.  
Therefore, entitlement to a higher or "staged" rating in 
excess of 10 percent is not warranted.

The Board also finds that throughout the appellate process, 
instability of the left knee disability was manifested by no 
more than a moderate impairment.  In fact, VA examination in 
April 2003 revealed only medial and lateral stress with 1+ 
instability and examination in January 2004 revealed only 
some medial instability.  Therefore, entitlement to a higher 
or "staged" rating in excess of 20 percent is not 
warranted.

As to the status post knee replacement for degenerative joint 
disease of the right knee, the Board finds that prior to May 
17, 2005, the disorder was manifested by status post total 
knee replacement without evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The medical evidence demonstrates that 
subsequent to his recovery from a total knee replacement in 
March 2001 range of motion studies revealed extension limited 
by no more than 5 degrees from full extension and flexion 
limited to no more than 90 degrees, including as a result of 
pain or dysfunction.  There was no objective evidence of 
right knee instability or nonunion of the right knee joint.  
Therefore, the Board finds entitlement to higher "staged" 
or combined analogous ratings in excess of 30 percent prior 
to May 17, 2005, are not warranted.

The record also shows the veteran began receiving the maximum 
schedular rating available for his service-connected right 
knee disability effective May 17, 2005.  VA examination at 
that time reveled no evidence of recurrent subluxation, 
lateral instability, or nonunion of the right knee.  Range of 
motion studies revealed extension limited by no more than 25 
degrees from full extension and flexion limited to no more 
than 90 degrees, including as a result of pain or 
dysfunction.  Therefore, the Board finds entitlement to 
higher "staged" or combined analogous ratings in excess of 
60 percent after May 17, 2005, are not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no probative evidence 
demonstrating a more marked interference with the veteran's 
employment than contemplated by the significant disability 
ratings presently assigned.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.

2.  Entitlement to a rating in excess of 20 percent for 
lateral instability of the left knee is denied.

3.  Entitlement to a rating in excess of 30 percent for 
status post knee replacement for degenerative joint disease 
of the right knee prior to May 17, 2005 is denied.

4.  Entitlement to a rating in excess of 60 percent for 
status post knee replacement for degenerative joint disease 
of the right knee beginning May 17, 2005 is denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


